Title: From John Adams to the Chevalier de La Luzerne, 1 March 1780
From: Adams, John
To: La Luzerne, Anne César, Chevalier de


     
      Sir
      Paris March 1. 1780
     
     I have not had opportunity, Since I left Braintree, to pay my Respects to you. The good old Sensible had like to have laid her Bones in the Atlantic, as there is great Reason to believe our Sprightly Companion the Courier de L’Europe did. She parted from Us in a violent Gale of Wind And has not Since been heard of.
     The Misfortune of a Leak in the Sensible, gave me, an Opportunity of Seeing Spain. We landed at Ferrol and passed through Corunna, Betanzos, Lugo, Astorga, Leon, Burgos, Bilbao, and from thence to Bayonne. Although the Journey was painful for the Time, I reflect upon it with Pleasure, because I had a fine opportunity of seeing a Country and a Nation that I little expected to have ever seen, and what gave me more Satisfaction, of finding that the Spanish Nation and Government, are in the most friendly disposition towards the United states.
     Guichen I hope is beforehand with Rodney, and Ternai, will have the Start of Walsingham or Barrington or whoever commands the Squadron from Ireland: in all Events I think the English will be inferiour in the West Indies, and on the Coast of the Continent, and as long as the Allies have the naval Superiority in the American Seas, in which I comprehend the West Indies with the Continent, my Countrymen have no great Exertions by Land to fear against them.
     What think you, of Stationing a few French or Spanish Ships of the Line and a few Frigates at Rhode Island, with orders to cruise upon Occasion and intercept Transports and Merchant ships? Would not this distract the English and distress them more than any other Use that could be made of the like Number and Force of ships?
     The Irish are not yet satisfied, they are about repealing Poynings Law, and the Correspondence between the Counties in England, gives great Allarm to the Ministry. They have increased the Minority more than any Thing that has ever happened. Lord Norths Loan is not yet opened, and does not seem in So promising a Way as he represented it. Nor is the Contract with the East India Company, yet compleated. And there is more Embarrassment attending it than they own. The Navy Bills depreciate, and loose Credit, and it costs them immense Bounties to get Men. But I am called away, and can only assure you, of my sincere Respects and affectionate attachment.
    